DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. In particular, Applicant states (pp. 11) that Stiles does not teach the amended limitation “wherein the table includes a compression level percentage, a deduplication level percentage, and a digital entropy level;” Examiner agrees. The limitation is taught instead by the combination of Stiles and Constantinescu.
Stiles updates a compression flag, stored in a data structure (i.e., table) [0041], indicating selection of in-line or post process compression associated with one or more blocks of data [0025]. Constantinescu computes the data reduction (i.e., compression and deduplication) ratios (i.e., percentages) for high entropy (i.e., entropy level) data types (Constantinescu: Figure. 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles with Constantinescu. One having ordinary skill in the art would have found motivation to incorporate the data reduction ratio and entropy level of Constantinescu in the table of Stiles to determine the optimal chunking and data reduction method, such that Stiles is more effective for both in-line and post process compression.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. US patent application 2018/0300087 [herein “Stiles”], in view of Reinemann. US patent application 2003/0115118 [herein “Reinemann”], and further in view of Constantinescu et al. Mixing Deduplication and Compression on Active Data Sets. 2011 Data Compression Conference, pp. 393-402 [herein “Constantinescu”].
Claim 1 recites “A computer-implemented method comprising: identifying whether one of a first phase associated with a data operation is occurring with a file and a second phase associated with the data operation is occurring with the file,”
Stiles determines (i.e., identifies) per operation (i.e., data operation) whether to compress data in-line (i.e., first phase) or post process (i.e., second phase) such that the impact on storage operations performance is flexible and improved with efficiency [0021].
Claim 1 further recites “wherein identifying whether one of the first phase associated with the data operation is occurring with the file and the second phase associated with the data operation is occurring with the file includes providing metadata tags based upon, at least in part, one of attributes of the file and extended attributes of the file;”
Stiles identifies a compression technique, in-line or post process, based on resource utilization (i.e., attributes of the file) [0022], which includes utilization of CPU, memory, network, storage, etc. [0023]. A compression flag (i.e., metadata tag) is updated indicating selection of in-line or post process compression [0025].
Claim 1 further recites “increasing resources available for data reduction operations when the first phase is occurring with the file; decreasing the resources available for data reduction operations when the second phase is occurring with the file, wherein decreasing the resources available for data reduction shifts usage of the resources from the first phase to the second phase, which results in utilizing more resources in the second phase;”
Stiles identifies a compression (i.e., data reduction) technique, in-line or post process, based on resource utilization [0022], or how many resources are used in data compression. Compression in-line costs/uses more CPU and memory than post process [0010], while compression post process consumes/uses less CPU and memory, but more I/O bandwidth [0011].
Stiles does not disclose this limitation; however, Reinemann teaches resource utilization policy that specifies a target range within which a shared resource should be operated at (Reinemann: [0013]). When the resource is under-utilized by one processor (i.e., post process), it is made available to other processors (i.e., in-line). On the other hand, when the resource is overloaded at one processor, its usage by other processors is discouraged.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Reinemann. One having ordinary skill in the art would have found motivation to adopt Reinemann to optimize resource utilization in Stiles, by shifting resources available from post process to in-line, or equivalently shifting resource usage from in-line to post process.
Stiles does not disclose the limitations on “defining a table” or “adjusting”; however, Constantinescu does.
 Claim 1 recites “defining a table including the file and one of the first phase and the second phase associated with a data operation occurring with the file, wherein the table includes a compression level percentage, a deduplication level percentage, and a digital entropy level;”
Stiles updates a compression flag, stored in a data structure (i.e., table) [0041], indicating selection of in-line or post process compression associated with one or more blocks of data [0025].
Constantinescu computes the data reduction (i.e., compression and deduplication) ratios (i.e., percentages) for high entropy (i.e., entropy level) data types (Constantinescu: Figure. 9).
Claim 1 further recites “adjusting data reduction block size granularity on a file by file basis based upon, at least in part, the table; and executing, at a block level of the file, data reduction using the data reduction block size granularity and the resources available.”
Stiles takes one or more blocks of data for storage as input, and compresses (i.e., reduces) the blocks either in-line or post processing, as indicated by compression flags [0025], based on resource utilization of the storage system [0023].
Constantinescu compares chunk-based (i.e., block level) deduplication (i.e., data reduction) where files are split into fixed or variable size chunks (Constantinescu: sec. 1, para. 2), and where variable size chunking (i.e., adjusted granularity) employs content-sensitive boundaries (i.e., file-based block size) (Constantinescu: sec. 2, para. 2). Variable size chunking is found to be moderately more effective than fixed size chunking (Constantinescu: sec. 2.3, bullet #3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles with Constantinescu. One having ordinary skill in the art would have found motivation to incorporate the data reduction ratio and entropy level of Constantinescu in the table of Stiles to determine the optimal chunking and data reduction method, such that Stiles is more effective for both in-line and post process compression.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The computer-implemented method of claim 1 wherein the first phase is an inline phase.”
Stiles determines per operation whether to compress data in-line (i.e., first phase) or post process such that the impact on storage operations performance is flexible and improved with efficiency [0021].
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The computer-implemented method of claim 1 wherein the second phase is a deep compression phase.”
Stiles determines per operation whether to compress data in-line or post process (i.e., deep compression) such that the impact on storage operations performance is flexible and improved with efficiency [0021].
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim 21 recites “The computer-implemented method of claim 1, wherein the reduction operations include lower level of compression and fixed block size deduplication.” The instant specification [0065] gives LZ1 as an example lower level of compression.
Stiles teaches claim 1, but does not disclose this claim; however, Constantinescu teaches data reduction of active data sets in storage systems using an LZ1 based algorithm for compression and a fixed size chunking (i.e., fixed block size) algorithm for deduplication (Constantinescu: sec. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Constantinescu. One having ordinary skill in the art would have found motivation to incorporate Constantinescu in Stiles to combine deduplication with compression to achieve more effective data reduction.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles as applied to claims 1, 8 and 15 above respectively, in view of Reinemann and Constantinescu, and further in view of Ghosh et al. US patent 9,946,724 [herein “Ghosh”].
Claim 5 recites “The computer-implemented method of claim 1 wherein the file metadata of the file is stored as part of the file metadata of the file as the extended attributes sent to a block array to a NAS file system.”
Stiles teaches claim 1, where a data storage system (i.e., NAS file system) comprises data storage, a storage processor and a memory [0028], and a compression flag is used to track the compression technique used [0025].
Stiles does not disclose this claim; however, Ghosh adds various attribute flags (i.e., extended attributes) to an inode (i.e., metadata) associated with the file (Ghosh: 8:42-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Ghosh. One having ordinary skill in the art would have found motivation to utilize Ghosh’s inode associated with a file to store the compression flags of Stiles.
		Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The computer-implemented method of claim 5 wherein the extended attributes are sent to the block array to the NAS file system using an Application Programming Interface (API) call.”
Stiles teaches claim 5, where a compression flag is used to track the compression technique used [0025], but does not disclose this claim; however, Ghosh adds various attribute flags (i.e., extended attributes) to an inode associated with the file (Ghosh: 8:42-47). File metadata in inode can be stored (i.e., sent) via a Linux file system API.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Ghosh. One having ordinary skill in the art would have found motivation to utilize Ghosh’s inode associated with a file to store the compression flags of Stiles.
		Claim 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The computer-implemented method of claim 1 further comprising sending an instruction to schedule a post-fact data reduction on the file.”
Stiles teaches claim 1, but does not disclose this claim; however, Ghosh processes a dataset through each phase of deduplication (i.e., data reduction) post process (i.e., post-fact) either sequentially or based on a pre-planned schedule (Ghosh: 5:28-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Ghosh. One having ordinary skill in the art would have found motivation to incorporate Ghosh’s scheduler to run resource-intensive compression jobs of Stiles, in order to reduce performance hit on production jobs.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claim 19 recites “The computing system of claim 18 wherein the file metadata of the file is stored as part of the file metadata of the file as the extended attributes sent to a block array to a NAS file system using an Application Programming Interface (API) call.”
Stiles teaches claim 18, where a data storage system (i.e., NAS file system) comprises data storage, a storage processor and a memory [0028], and a compression flag is used to track the compression technique used [0025].
Stiles does not disclose this claim; however, Ghosh adds various attribute flags (i.e., extended attributes) to an inode (i.e., metadata) associated with the file (Ghosh: 8:42-47). File metadata in inode can be stored (i.e., sent) via a Linux file system API.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Stiles and Ghosh. One having ordinary skill in the art would have found motivation to utilize Ghosh’s inode associated with a file to store the compression flags of Stiles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163